Citation Nr: 0014011	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence as been submitted to 
reopen a claim for service connection for a right shoulder 
disorder.  

2.  Whether new and material evidence as been submitted to 
reopen a claim for service connection for a cervical spine 
disorder.  

3.  Entitlement to an increased rating for the residuals of 
an injury of the left shoulder, the minor extremity, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied an application to 
reopen claims for service connection for right shoulder and 
cervical spine disorders and denied an increased rating for a 
service connected left shoulder disability.  The veteran 
testified at a video hearing before a member of the Board in 
March 2000.  


FINDINGS OF FACT

1.  Service connection for a cervical spine disorder and a 
right shoulder disorder was denied by the RO in April 1993 
and November 1993 rating actions, respectively.  The veteran 
was notified of these actions and of his appellate rights, 
but failed to file a timely appeal to either denial.

2.  The evidence received subsequent to the unappealed April 
1993 and November 1993 rating actions is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

3.  The claim for service connection for a cervical spine 
disability is plausible.

4.  The claim for service connection for a right shoulder 
disorder on a secondary basis is plausible.

5.  The veteran's left shoulder disorder, the minor 
extremity, is currently manifested by limitation of abduction 
to 100 degrees and limitation of flexion to 140 degrees.  


CONCLUSIONS OF LAW

1.  The additional evidence submitted subsequent to the 
unappealed April 1993 decision of the RO, which denied 
service connection for a cervical spine disorder, is new and 
material and the claim for service connection for this 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for a cervical spine 
disability is well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The additional evidence submitted subsequent to the 
unappealed November 1993 decision of the RO, which denied 
service connection for a right shoulder disorder, is new and 
material and the claim for service connection for this 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).

4.  The claim for service connection for a right shoulder 
disability is well grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The criteria for a rating in excess of 20 percent for the 
residuals of an injury of the left shoulder, the minor 
extremity, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Code 5201 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310 (1998).

The evidence of record at the time of the April 1993 and 
November 1993 rating actions that denied service connection 
for cervical spine and right shoulder disorders, 
respectively, is briefly summarized.  

The service medical records reflect no complaint or finding 
pertaining to the right shoulder or cervical spine.  The 
veteran was hospitalized in February 1965 for several weeks 
for an anterior dislocation of the left shoulder, which 
occurred while skydiving.  A VA examination dated in December 
1970 which showed no evidence of a cervical spine disorder.  
X-rays showed no abnormality of the cervical spine.  The 
diagnoses included nothing found in the cervical spine.  A VA 
examination was conducted in July 1975.  At that time X-rays 
showed minimal degenerative changes of the cervical spine.  
The diagnoses include residuals of an injury of the shoulder 
and hand and perhaps minimal degenerative changes of the 
cervical spine causing numbness in the small left finger and 
forearm.  

In December 1981 and December 1982 the veteran underwent VA 
examination in conjunction with his left shoulder disorder.  
The Board notes that following the examination of the left 
shoulder in December 1982 the diagnosis was residuals of 
closed reduction of dislocation of the "Rt" shoulder.  

In an August 1991 private medical report C. J. D., D. O., 
indicated that the veteran sustained a severe left shoulder 
dislocation in a parachute jump in the Army.  Sine that time 
he had been bothered by persistent neck pain and numbness.  A 
MRI of the right shoulder showed impingement syndrome of the 
acromioclavicular joint and supraspinatus tendon.  A MRI of 
the cervical spine showed a degenerated disc at the C5-C6.  
The diagnosis was cervical radiculopathy, impingement 
syndrome both shoulders.  The physician stated that shoulder 
and neck problems resulting from a fall sustained by the 
veteran during service had progressed to involve the right 
shoulder due to overuse syndrome.  

In an October 1991 VA compensation examination it was 
reported for clinical purposes that the veteran had undergone 
right shoulder surgery in September 1991.  The diagnosis was 
dislocation of the left shoulder.  

In April 1993 the RO denied service connection for a cervical 
spine disorder.  At that time the RO determined that a 
cervical spine disorder was not shown in service or was 
arthritis of the cervical spine manifested within one year 
following service.  The veteran was notified of that decision 
and of his appellate rights in April 1993. Following receipt 
of a notice of disagreement, a statement of the case was 
issued in September 1993.  He did not perfect an appeal.

A VA examination was conducted in October 1993.  Following 
the examination, the diagnosis was right shoulder impingement 
syndrome, which the examiner believed was not related to the 
left shoulder dislocation.  

In November 1993 the RO denied service connection for a right 
shoulder disorder as secondary to the left shoulder disorder.  
The veteran was notified of that decision and of his 
appellate rights.  The veteran did not perfect appeals 
regarding the April and November 1993 rating actions.  
Accordingly those decision are final. 38 U.S.C.A. § 7105 
(West 1991).  However, the veteran may reopen his claims by 
submitting new and material evidence. 38 U.S.C.A. § 5008 
(West 1991). 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminarily, to be presumed. Justus v. Principi, 3 Vet.App. 
510 (1992).  However, that evidence must be competent in 
order for the presumption to attach.  LeShore v. Brown, 8 
Vet.App. 406, 409 (1995). VA is directed to consider the 
evidence that has been added to the record since the last 
final disallowance of the claim on any basis.  Evans v. 
Brown, 9 Vet.App. 273, 285 (1996).

In Elkins v. West, 12 Vet. App. 209, 213 (1999), the Court 
held that once a claim for service connection has been 
reopened upon the presentation of new and material evidence, 
the VA must determine whether, based upon all of the evidence 
of record, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  Only after a determination that the 
claim is well grounded may the VA proceed to evaluate the 
merits of the claim, provided that the VA's duty to assist 
the veteran with the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled.

Evidence received subsequent to the April and November 1993 
decisions includes medical and clinical records of a period 
of hospitalization at a private facility in September 1991, 
during which the veteran underwent surgery on his right 
shoulder, VA outpatient treatment records and records 
utilized by the Social Security Administration for an 
application for benefits administered by that agency.  

Also received was a July 1998 statement from C. J. D., D. O., 
which essentially duplicated the opinion he had previously 
rendered in 1991, and a July 1998 statement from D. A. Y., 
M.D.  Dr. Y. related that he had been treating the veteran 
for quite a while and that, in his opinion, it was a 
reasonable medical probability that the problem with the 
veteran's service connected left arm had contributed to the 
development of the pathology in the right shoulder that 
eventually required surgery.  Regarding the veteran's 
cervical spine pathology, Dr. Yazdan related this to the 
parachute jumping that the veteran took part in while on 
active duty.  

Dr. Y's statement is new.  Moreover, it is material as to the 
veteran's right shoulder disorder in that it is an additional 
statement from a medical doctor that could lead to the 
conclusion that the right shoulder disorder is, at least, 
aggravated by the veteran's left shoulder condition.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Regarding the 
cervical spine disorder, it is the only opinion of record 
concerning a relationship between the development of 
arthritis of the cervical spine and the activities in which 
the veteran took part while on active duty.  For this reason, 
the statement is material to that issue as well.  

After finding that new and material evidence has been 
presented, it must then be determined whether veteran's 
claims are well grounded.  Elkins v. West, 12 Vet. App. 209 
(1999). 

A well- grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990). 

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).

Dr. Y. has rendered an opinion that relates the cervical 
spine disorder to the veteran's military service and the and 
right shoulder disorder to the service connected left 
shoulder disability.  The Board finds that this evidence is 
sufficient to render the claims plausible and thus well 
grounded.  

II.  Increased Rating for Left Shoulder 

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible. It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied. 38 U.S.C.A. § 5107(a).  A claim that a condition 
has become more severe is well-grounded where the condition 
was previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its 
whole-recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Court has held that it is improper to assign a particular 
disability rating where the examination merely recorded the 
veteran's range of motion at the time without considering his 
functional loss on use due to flare-ups. In addition, the 
Court stated that 38 C.F.R. § 4.45 (1999) applies to 
evaluating injuries of the joints and that an examination 
should consider the degree of additional range-of-motion loss 
due to pain, weakened movement, excess fatigability and 
incoordination.  DeLuca v. Brown, 8 Vet.App. 202, 205 (1995).

For limitation of motion of a minor shoulder, a 20 percent 
rating is warranted for motion limited to shoulder level or 
midway between the side and shoulder level; a 30 percent 
rating requires limitation to 25 degrees from the side.  
38 C.F.R. § 4.71a, Code 5201.

Diagnostic Code 5202 provides for other impairment of 
humerus.  A 20 percent evaluation is warranted for malunion 
of the humerus with either moderate, or marked deformity or 
recurrent dislocation of the scapulohumeral joint with 
frequent or infrequent episodes and guarding of all arm 
movements.  A 40 percent evaluation would be in order for 
fibrous union of the humerus.

Diagnostic Code 5203 provides for impairment of the clavicle 
or scapula.  A 20 percent evaluation is warranted for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula with loose movement.  This is the highest 
evaluation permitted under this diagnostic code.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (1999).

Service connection for the residuals of a left shoulder 
injury was granted by the RO in a February 1969 rating 
decision.  A 20 percent rating was assigned at that time.  
The rating was decreased to 10 percent in 1971, but increased 
back to the current 20 percent level by rating decision dated 
in November 1991. 

An examination was conducted by VA in June 1997.  At that 
time, the veteran reported pain and discomfort about the left 
shoulder.  He also felt that his strength had diminished in 
this shoulder.  Inspection of the left shoulder girdle region 
showed good muscular development, with no evidence of 
atrophy.  There was, in terms of range of motion actively, 
abduction to only 100 degrees and flexion to 140 degrees.  
Passive abduction was to a full 180 degrees.  Passive 
external and internal rotation was to 90 degrees, but active 
motion was restricted to 60 degrees in either rotational 
direction.  Strength, with encouragement was 5/5 about the 
shoulders.  Impingement signs were negative.  There was no 
evidence of shoulder instability.  Palpation of the bicipital 
tendon area and subacromial area caused no discomfort.  X-ray 
studies if the left shoulder showed post-traumatic osteopathy 
along the humerus.  

The diagnosis was history of left shoulder dislocation in the 
past.  The examiner indicated that despite the veteran's 
reports of diminished strength, the examiner could not find 
any functional deficits referable to the left shoulder.  
There was no instability and, essentially, the examination 
showed a normal left shoulder.  

The veteran received treatment at VA and private facilities 
for various disorders during 1997 and 1998.

The veteran testified before a member if the Board in March 
2000.  At that time, he indicated that he was having 
significant difficulty with his left shoulder disorder.  He 
stated that his grip strength was diminished in certain 
positions, sometimes fine, but at other times he had trouble 
holding a cup of coffee. 

Lay statements describing the symptoms of a disability are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria. As the veteran is right-handed 
his left shoulder is his minor extremity.  

The VA examination showed motion to be limited to 100 degrees 
abduction, 140 degrees flexion and 60 degrees internal and 
external rotation.  These findings do not satisfy the 
criteria for the 30 percent rating.  Additionally, there was 
no indication of significant impairment in strength, 
impingement syndrome or ankylosis.  Furthermore, the VA 
examiner found no significant functional impairment of the 
veteran's left shoulder.  Under these circumstances, a rating 
in excess of the current 20 percent evaluation is not 
warranted.  

The Board has also considered the various other provisions of 
38 C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), but finds that they do not 
provide a basis upon which to grant an evaluation higher than 
the current 20 percent. The evidence does not show that the 
degree of impairment resulting from the left shoulder 
disability more nearly approximates the criteria for the next 
higher rating per 38 C.F.R. § 4.7 (1999). The Board is also 
satisfied that the current medical evidence reflects the 
degree of functional impairment resulting from the low back 
disability as contemplated in the DeLuca case.  As previously 
stated the VA examiner found no functional impairment.  
Additionally, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule. 38 C.F.R. § 
4.3 (1999).


ORDER

New and material evidence having been submitted, the claims 
for service connection for cervical spine and right shoulder 
disorders are reopened.  

The claims for service connection for cervical spine and 
right shoulder disorders are well grounded and to this extent 
only the appeal is allowed.  

An increased rating for the residuals of a left shoulder 
injury is denied.  


REMAND

As previously discussed, the Board has determined that the 
veteran's claims for service connection for a right shoulder 
and cervical spine disorders are well grounded pursuant to 
38 U.S.C.A. § 5107.  Once it has been determined that a claim 
is well grounded VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to his 
claims.  This includes the duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The veteran has submitted private medical evidence relating 
the cervical spine disorder to service and the right shoulder 
disorder to the service connected left shoulder disorder.  As 
such, the Board is of the opinion that additional development 
is required.

Accordingly, the case is REMANDED for the following:

1.  A VA examination should be conducted 
by a board of two VA orthopedist in order 
to determine the nature, severity, and 
etiology of the cervical spine and right 
shoulder disorders.  It is requested that 
the examiners obtaine a detailed 
inservice and post service history, to 
include injuries.  The claims file should 
be made available to the examiners prior 
to the examination.  All tests deemed 
necessary should be performed.  Following 
the examination and in conjunction with a 
review of the claims folder the examiners 
are requested to render opinions as to 
following:

a)  Whether it is as likely as not that 
the cervical spine disability is causally 
related to service, to include the injury 
sustained in February 1965?

b)  If no, whether it is as likely as not 
that the cervical spine disability was 
caused or is aggravated by the service 
connected left shoulder disorder?  Allen 
V Brown, 7 Vet. App. 430 (1995).

c)  Whether it is as likely as not that 
the right shoulder disability was caused 
or is aggravated by the service connected 
left shoulder disorder? Allen V Brown, 7 
Vet. App. 430 (1995).

The examiners' attention is directed to 
the two July 1998 private medical 
opinions.  A complete rationale for all 
conclusions reached should be included in 
the examination report.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 


